                                                                                Case 3:18-cv-06582-WHA Document 186 Filed 05/03/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   GENENTECH, INC.,                                           No. C 18-06582 WHA
                                                                         11                  Plaintiff,
United States District Court




                                                                                                                                         ORDER GRANTING MOTION
                               For the Northern District of California




                                                                         12     v.                                                       TO COMPEL JHL TO PROVIDE
                                                                                                                                         LOGS AND CHRONOLOGY TO
                                                                         13   JHL BIOTECH, INC., et al.,                                 GENENTECH
                                                                         14                  Defendants.
                                                                                                                              /
                                                                         15
                                                                         16          The Court has reviewed plaintiff Genentech, Inc.’s administrative motion to compel
                                                                         17   defendant JHL Biotech, Inc. to provide logs and chronology to Genentech pursuant to the
                                                                         18   Court’s prior omnibus order (Dkt. No. 181) and JHL’s response thereto (Dkt. No. 185). The
                                                                         19   motion is GRANTED. JHL contends that the Court made a “limited modification” to the
                                                                         20   omnibus order dated March 1 through a separate order granting Genentech’s prior request to
                                                                         21   compel JHL to return Genentech’s information to Genentech (Dkt. No. 185 at 1). No such
                                                                         22   modification occurred. The provisional relief granted in the omnibus order still stands, and
                                                                         23   Genentech is entitled to the documents at issue in the instant administrative motion as part of
                                                                         24   that provisional relief. As such, they do not constitute “further document discovery” as JHL
                                                                         25   asserts in its attempt to conflate the rulings on the motion for provisional relief and motion to
                                                                         26   stay. Accordingly, JHL must return to Genentech the same materials and information it
                                                                         27   submitted to the Court pursuant to the provisional relief granted to Genentech (see Dkt. No.
                                                                         28   179) by MAY 6 AT 5 P.M.
                                                                                Case 3:18-cv-06582-WHA Document 186 Filed 05/03/19 Page 2 of 2



                                                                          1          Additionally, Genentech moved to file certain portions of its administrative motion and
                                                                          2   accompanying declaration under seal pursuant to JHL’s designation of confidentiality (Dkt. No.
                                                                          3   180). No supporting declaration by JHL, however, has been filed. Accordingly, Genentech’s
                                                                          4   administrative motion to seal is DENIED. Genentech shall re-file the relevant documents in
                                                                          5   comport with this order on the public docket by MAY 6 AT 5 P.M.
                                                                          6
                                                                                     IT IS SO ORDERED.
                                                                          7
                                                                          8
                                                                              Dated: May 3, 2019.
                                                                          9                                                     WILLIAM ALSUP
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            2
